11/06/2017
               IN THE COURT OF APPEALS OF TENNESSEE
                            AT JACKSON
                              September 18, 2017 Session

         CHRISTINE GREENWOOD v. CITY OF MEMPHIS, ET AL.

               Direct Appeal from the Circuit Court for Shelby County
                    No. CT-002166-14     James F. Russell, Judge


                            No. W2016-00897-COA-R3-CV


This is a case about an unleashed German shepherd. The dog belonged to Appellant’s
neighbor, who allowed the dog to remain unleashed in his yard. Appellant reported this
to several employees of the City of Memphis, who ultimately determined that the dog
was appropriately restrained in the neighbor’s yard by an invisible electric fence.
Appellant was unsatisfied with this determination and filed suit against the City and its
employees for tort claims and violations of her constitutional rights. The trial court
dismissed Appellant’s suit for failure to state a claim upon which relief could be granted.
We affirm.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed &
                                    Remanded

BRANDON O. GIBSON, J., delivered the opinion of the court, in which ARNOLD B. GOLDIN
and KENNY ARMSTRONG, JJ., joined.

Christine D. Greenwood, Memphis, Tennessee, Pro se.

Philip E. Oliphant and Roane Waring, III, Memphis, Tennessee, for the appellees, Toney
Armstrong, Martha Gwyn, James Rogers, Glenn Andrews, Susan Jordan, and City of
Memphis.

                                       OPINION

                          I. FACTS & PROCEDURAL HISTORY

       Appellant, Christine Greenwood, began contacting Memphis Animal Services in
August 2013 to report encounters between her family and her neighbor’s unleashed dog.
On October 10, 2013, Ms. Greenwood contacted the Memphis Police Department
regarding the dog running at large, and the responding officer issued a warning to the
neighbor to secure the dog on a leash. A similar incident occurred on October 30, 2013,
and the responding officer issued a written citation to the neighbor for his unleashed dog.
In December 2013, Ms. Greenwood again called 911 regarding the neighbor’s dog, but
the officers responding to the neighbor’s house that day learned the neighbor had
installed an invisible electric fence to contain the dog within his yard, which was a legal
method of restraint pursuant to Memphis City Ordinance § 8-16-6(c)(3). After this
discovery, the Memphis Police Department and Memphis Animal Services determined
that the neighbor was in compliance with leash laws and regulations, and Ms. Greenwood
was told that the matter had been resolved. Nevertheless, Ms. Greenwood persisted in
her calls to city officials with concerns that the invisible fence may not work and fears
that she and her family were in imminent danger. As Ms. Greenwood herself stated, her
anxiety over the neighbor’s dog and the invisible fence began to “consume” her.

       Ms. Greenwood subsequently initiated this lawsuit pro se against the City of
Memphis (the “City”) and five employees of the Memphis Police Department and
Memphis Animal Services (collectively the “Employees”) in Shelby County Circuit
Court on May 14, 2014. In her complaint, Ms. Greenwood asserted that her neighbor
allowed his German shepherd dog to roam unleashed in his yard and that the City’s
willingness to allow the dog to be restrained by only an invisible electric fence caused her
emotional distress and violated her constitutional rights. To that end, Ms. Greenwood
sought damages against the defendants based on the following:

       Governmental Tort Liability Act, the Common Law of Tennessee, City of
       Memphis Ordinance Statutes, State of Tennessee Dog Leash Laws, Public
       and Private Nuisance laws, violation and deprivation of United States
       Constitutional Rights, Human Rights Act and Civil Rights Act;
       Discrimination Act, negligent deprivation and violation of right to
       enjoyment of life and liberty; negligen[t] deprivation and violation of right
       to enjoy property peacefully and quietly without dangerous interference;
       negligent deprivation and violation to private and public life without being
       in fear for life and safety, and fear for life and safety of family members;
       negligent deprivation and violation in failing to provide equal protection to
       all citizens; . . . negligent deprivation and violation of human rights;
       negligent deprivation and violation of due process rights, intentional
       discrimination, and all other applicable laws and protected rights deprived
       and violated.

       Based on Ms. Greenwood’s constitutional claims, the City removed the case to
federal district court on June 12, 2014. The procedural history of this case at the federal
court stage is not entirely clear from the record. However, on May 1, 2015, the federal
court ruled that all federal claims against both the Employees and the City were
                                             2
dismissed, finding that Ms. Greenwood failed to state a claim against any defendant for a
violation of her constitutional rights. Further, the federal court declined to exercise
supplemental jurisdiction over Ms. Greenwood’s Tennessee state law claims pursuant to
28 U.S.C. § 1367(c)(3) and remanded those claims back to Shelby County Circuit Court.

       On remand in circuit court, Ms. Greenwood filed an amended complaint on May
26, 2015, and continued to assert an array of state law claims against the defendants for
“violation under the Governmental Tort Liability Act, the Common Law of Tennessee,
Strict Liability Laws, City of Memphis Animal Ordinance Statutes, State of Tennessee
Dog Leash Laws, Public and Private Nuisance Laws, Intentional Infliction of Emotional
Distress, Negligence, Negligent Infliction of Emotional Distress, Discrimination,
Conspiracy, and Fraudulent Misrepresentation.” On June 16, 2015, the City filed a
motion to dismiss Ms. Greenwood’s tort claims against the Employee defendants,
averring that the Employees were not proper parties to these claims because where a
governmental entity’s immunity (such as the City’s) is removed for an alleged negligent
act of an employee (as it was in this case), Tennessee Code Annotated section 29-20-
310(b) provides that the governmental employee involved is immune from an individual-
capacity suit for the same tort. The trial court granted the City’s motion to dismiss the
Employees on September 18, 2015, which left the City as the sole remaining defendant in
the case.

        The City also moved for judgment on the pleadings pursuant to Rule 12.02(6) of
the Tennessee Rules of Civil Procedure, alleging that the City was immune from suit on
all of Ms. Greenwood’s allegations by virtue of the Tennessee Governmental Tort
Liability Act (“TGTLA”), codified at Tennessee Code Annotated section 29-20-101 et
seq., and the public duty doctrine. The trial court granted the City’s motion for judgment
on the pleadings, thereby disposing of Ms. Greenwood’s entire case on October 16, 2015.
Ms. Greenwood filed several post-judgment motions that were denied. She then timely
filed this appeal.

                                  ISSUES PRESENTED

       In her appellate brief, Ms. Greenwood sets forth a statement of issues presented
for review in the form of an extraordinarily confusing argument that spans four pages of
her brief. We reject Ms. Greenwood’s attempts to argue issues on appeal that are in no
way relevant to the trial court’s proceedings or final order, whether it be her claims of
fraud against this Court, treason, or the like. We have determined that the following
issues raised by Ms. Greenwood are dispositive of this appeal:

      1.     Whether the trial court properly granted the City’s motion to dismiss
             Ms. Greenwood’s claims of negligence and intentional infliction of
                                            3
              emotional distress against the Employee defendants?

       2.     Whether the trial court properly granted the City’s motion for
              judgment on the pleadings and dismissed Ms. Greenwood’s claims
              of negligence and negligent infliction of emotional distress against
              the City?

                                    IV.    DISCUSSION

       A motion to dismiss for failure to state a claim, pursuant to Rule 12.02(6) of the
Tennessee Rules of Civil Procedure, challenges the legal sufficiency of a complaint and
is determined by an examination of the pleadings alone. See Webb. v. Nashville Area
Habitat for Humanity, Inc., 346 S.W.3d 422, 426 (Tenn. 2011). A defendant who files
such a motion admits the truth of the relevant and material allegations in the complaint
but asserts that those allegations fail to establish a cause of action. Id. “In considering a
motion to dismiss, courts ‘must construe the complaint liberally, presuming all factual
allegations to be true and giving the plaintiff the benefit of all reasonable inferences.’”
Id. (quoting Tigg v. Pirelli Tire Corp., 232 S.W.3d 28, 31-32 (Tenn. 2007)). On appeal,
we review the trial court’s legal conclusions regarding the adequacy of the complaint de
novo with no presumption of correctness. See Cullum v. McCool, 432 S.W.3d 829, 832
(Tenn. 2013).

       1.     Dismissal of City Employees

        On appeal, Ms. Greenwood argues that the trial court erred in dismissing her
claims against the Employees “on claims of negligence and intentional infliction of
severe emotional distress.” Regarding Ms. Greenwood’s allegations of negligence
against the Employees, the trial court held that “[b]ecause the City employees named as
defendants here, acting within the course and scope of their duties as employees, are
immune from suit from Plaintiff’s claims of negligence on their part, the Court concludes
that the City’s motion to dismiss should necessarily be granted.”

       Pursuant to the TGTLA:

       Immunity from suit of all governmental entities is removed for injury
       proximately caused by a negligent act or omission of any employee within
       the scope of his employment except if the injury arises out of:

       (1) The exercise or performance or the failure to exercise or perform a
       discretionary function, whether or not the discretion is abused;


                                             4
       (2) False imprisonment pursuant to a mittimus from a court, false arrest,
       malicious prosecution, intentional trespass, abuse of process, libel, slander,
       deceit, interference with contract rights, infliction of mental anguish,
       invasion of right of privacy, or civil rights;

       (3) The issuance, denial, suspension or revocation of, or by the failure or
       refusal to issue, deny, suspend or revoke, any permit, license, certificate,
       approval, order or similar authorization;

       (4) A failure to make an inspection, or by reason of making an inadequate
       or negligent inspection of any property;

       (5) The institution or prosecution of any judicial or administrative
       proceeding, even if malicious or without probable cause;

       (6) Misrepresentation by an employee whether or not such is negligent or
       intentional;

       (7) Or results from riots, unlawful assemblies, public demonstrations, mob
       violence and civil disturbances;

       (8) Or in connection with the assessment, levy or collection of taxes; or

       (9) Or in connection with any failure occurring before January 1, 2005,
       which is caused directly or indirectly by the failure of computer software . .
       ..

Tenn. Code Ann. § 29-20-205. The TGTLA further provides that “[n]o claim may be
brought against an employee or judgment entered against an employee for damages for
which the immunity of the governmental entity is removed by this chapter.” Tenn. Code
Ann. § 29-20-310(b). Because the TGTLA specifically removes immunity of a
governmental entity for negligent acts and omissions of its employees, the governmental
employee who allegedly perpetrated said negligent act or omission may not be sued in
their individual capacity for the same tort. See id. To that end, we affirm the trial court’s
dismissal of any of Ms. Greenwood’s allegations that could be construed as claims of
negligence against the Employees.

        On the other hand, a governmental entity is not generally liable for the intentional
torts of its employees. See, e.g., Tenn. Code Ann. § 29-20-205(2) (providing exceptions
to the removal of governmental immunity for “[f]alse imprisonment pursuant to a
mittimus from a court, false arrest, malicious prosecution, intentional trespass, abuse of
                                             5
process, libel, slander, deceit, interference with contract rights, infliction of mental
anguish, invasion of right of privacy, or civil rights.”) (emphasis added). Ms. Greenwood
claims, therefore, that the Employees are individually liable to her for intentional
infliction of emotional distress. The trial court held that “the facts alleged in Plaintiff’s
complaint fail to support a claim of intentional infliction of emotional distress. To the
contrary, all Plaintiff’s averments, taken in a light most favorable to Plaintiff, sound in
simple negligence. Reasonable minds can reach no other result.” We agree. While Ms.
Greenwood’s amended complaint contains allegations that she suffered “severe
emotional distress,” her averments lack any allegations of intentional or reckless conduct
by the Employees that are required to sustain a claim for intentional infliction of
emotional distress. See Rogers v. Louisville Land Co., 367 S.W.3d 196, 210 (Tenn.
2012) (stating that a plaintiff must “prove that [a] defendant’s conduct was: (1)
intentional or reckless; (2) so outrageous that it is not tolerated in a civilized society; and
(3) caused her to suffer severe mental injury” in order to prevail on a claim of IIED.).
Ms. Greenwood’s amended complaint generally alleges that the Employees have
endangered her life by choosing to believe her neighbor when he said that the German
shepherd is contained within his yard by an invisible electric fence. Ms. Greenwood
makes no allegation that she has been physically harmed by the animal either before or
after the Employees determined that the neighbor was in compliance with the City’s leash
law ordinance. The facts alleged in Ms. Greenwood’s complaint simply fail to form the
basis of “intentional or reckless” conduct by the Employees to sustain a claim for
intentional infliction of emotional distress. We hold that the trial court properly
dismissed all of Ms. Greenwood’s claims against the Employees.

       2.     Dismissal of City

       Ms. Greenwood also alleges that the trial court erred in granting the City’s motion
for judgment on the pleadings as to her claims of negligence and negligent infliction of
emotional distress. The TGTLA is the proper avenue by which Ms. Greenwood may
assert these claims against the City. As a threshold issue, the TGTLA does generally
remove the City’s immunity for negligence and negligent infliction of emotional distress.
See generally, Tenn. Code Ann. § 29-20-205; Sallee v. Barrett, 171 S.W.3d 822, 829
(Tenn. 2005) (holding that governmental entities retain immunity from suits for
intentional infliction of emotional distress but not for claims of negligent infliction of
emotional distress). Ms. Greenwood’s claims must still be dismissed, however, because
her amended complaint fails to allege facts that constitute causes of action for negligence
or negligent infliction of emotional distress.

      Specifically, Ms. Greenwood has not established the first element of negligence,
which would be that the City owed a duty to her that was distinct from the duty the City
owes to the public at large. The common law public duty doctrine “shields a public
                                              6
employee from suits for injuries that are caused by the public employee’s breach of a
duty owed to the public at large.” Ezell v. Cockrell, 902 S.W.2d 394, 397 (Tenn. 1995).
Ms. Greenwood is seeking recovery from the City for an alleged breach of a duty that is
owed to the public – enforcing city and state animal control laws. The public duty
doctrine immunizes the City against such a suit.

       Ms. Greenwood alleges, however, that the City’s actions created a “special duty”
of care flowing from the City to Ms. Greenwood and her family. In her brief on appeal,
Ms. Greenwood notes that “a special duty claim negates a public duty doctrine defense
only under very narrow circumstances.”

       [A] special duty of care exists when 1) officials, by their actions,
       affirmatively undertake to protect the plaintiff, and the plaintiff relies upon
       the undertaking; 2) a statute specifically provides for a cause of action
       against an official or municipality for injuries resulting to a particular class
       of individuals, of which the plaintiff is a member, from failure to enforce
       certain laws; or 3) the plaintiff alleges a cause of action involving intent,
       malice, or reckless conduct.

Ezell, 902 S.W.2d at 402. Ms. Greenwood appears to rely on subpart (1), referenced in
Ezell, for the special duty exception for the public duty doctrine, but she alleges facts that
are diametrically opposed to this position. Ms. Greenwood herself best illustrates this
point in her response to the City’s motion for judgment on the pleadings:

       The City formed a special duty and breached that duty in which Greenwood
       relied upon for [her] safety when the City never apprehended [the] at large
       German shepherd. Starting November 21, 2013 through May 5, 2015
       Greenwood was disbelieved and discredited after the rotation of police
       officers, and on February 1, 2014 Greenwood was warned and told to stop
       calling 911 City police by Defendant Lieutenant Martha Gwyn who then
       [determined that] no danger exist[ed]. City employees never performed a
       meaningful thorough adequate investigation and, thereby, never witnessed
       [the] unleashed dog, never cited the neighbor, never impounded [or]
       euthanized the dog, exhibiting total disregard for the safety of the
       Greenwood family caused by no training and knowledge as to “invisible
       electric fencing” and no training and know-how of collecting “all evidence”
       and “all testimony” available to enable the City to perform adequate and
       meaning[ful] thorough investigations required to stop a perpetrator and his
       negligent dangerous illegal ongoing acts that are life threatening against
       humans.

                                              7
(Emphasis in original.) As is evident from the excerpt above, the gravamen of Ms.
Greenwood’s complaint against the City is that it did nothing – the Employees believed
the neighbor when he said he had an electric fence and they took no further action
regarding the dog, which has left her feeling unsafe. This is the opposite scenario of the
City affirmatively undertaking a duty to protect Ms. Greenwood and her relying on it.

       Regarding the second criteria for the special duty exception discussed in Ezell, Ms.
Greenwood has not alleged in her pleadings or otherwise argued that she is a member of
any particular class of individuals authorized to bring suit against the City or its
Employees for their failure to enforce animal control laws. Furthermore, as we have
previously discussed herein, the facts alleged in Ms. Greenwood’s complaint do not
constitute intentional, malicious, or reckless conduct by the City or its Employees, which
is required to prove the special duty exception under the third Ezell criteria. In sum, we
determine that Ms. Greenwood’s complaint fails to allege facts to support the application
of the special duty exception to the public duty doctrine. Accordingly, we affirm the trial
court’s dismissal of Ms. Greenwood’s claims against the City for failure to state a claim
upon which relief can be granted.

                                    IV. CONCLUSION

       For the foregoing reasons, we affirm the order of the trial court. Costs of this
appeal are taxed to the appellant, Christine Greenwood, for which execution may issue if
necessary.



                                                _________________________________
                                                BRANDON O. GIBSON, JUDGE




                                            8